Citation Nr: 1646967	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include major recurrent depression with panic attacks (claimed as depression, nervousness, and anxiety).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty for training from September to November 1981.  He had service in the Connecticut National Guard from May 1981 to November 1981.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Over the course of this appeal, the Veteran has claimed symptoms of depression, nervousness, and anxiety; he has been diagnosed with recurrent major depression with panic attacks, anxiety disorder, depressive disorder with psychotic features, and schizoaffective disorder, among others.  Accordingly, the issue with has been re-characterized to include consideration of these additional disorders, as listed above.

In April 2014, this appeal was remanded for further development.  Unfortunately, and for reasons explained below, this claim must again be remanded.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service-connection for a psychiatric disability, to include major depression, nervousness and anxiety.  In November 2011, he testified before the undersigned that he suffered anxiety and depression during active duty for training, in reaction to how he was treated.  He reported he went to the doctor a couple of times, and was counselled and discharged for being too nervous.  He developed depression more after his discharge.

As an initial note, the Board notes that VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), 4th Edition (hereinafter DSM-IV) and to replace them with references to the recently updated DSM,. 5th Edition (hereinafter DSM-5), effective August 4, 2014.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Private treatment records show the Veteran was diagnosed in 2002 with recurrent major depression with panic attacks.  In a consultation note, Dr. S.K., MD, reported a history as given by the Veteran of problems going back to 1984 and involving two post-service suicide attempts-one approximately in 1986-7 and another approximately 1997-2000.  The physician noted stressful life events occurring during this time included the deaths of the Veteran's brother and father, and his marriage.  The physician further observed that the first treatment the Veteran reporting seeking began in 2002.  In a January 2012 statement, T.L., LCSW and Clinician III, reported the Veteran to be diagnosed with major depressive disorder and anxiety disorder, not otherwise specified.  T.L. stated the Veteran had been in treatment since 2002, but had only been a client of the present treatment center since 2010.  However, T.L. observed, the Veteran reported a history of mental health symptoms since his discharge from military service.

Service personnel records reflect that in March 1981, the Veteran enlisted in the Connecticut National Guard.  In September, he began basic training.  He was assigned to Company D, 8th Battalion, 2nd Infantry Training Brigade at Fort Benning, Georgia.  A general counseling form shows that he was observed to be too nervous and uncoordinated six weeks into basic training.  He was referred for trainee discharge program counseling.  Department of the Army orders reflect that he was subsequently relieved from active duty for training, discharged from the Army Reserve and returned to his Army National Guard unit in November 1981.  He was simultaneously discharged from the National Guard, State of Connecticut under state orders.  However, the Veteran's service treatment records, to include his reports of physical examination at entrance to, and discharge from, National Guard service and active duty for training records of treatment.  Importantly, no attempt has been made to obtain records of mental health treatment received from health facility associated with Fort Benning, Georgia.

In its April 2014 remand, the Board observed that any treatment records from the Veteran's time on active duty for training appeared to be unavailable, and that VA had a heightened duty to assist in this case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, in the absence of these treatment records, and for purposes of establishing the second and third elements of McClendon v. Nicholson, 20 Vet app. 79 (2006), the Board accepted the Veteran's testimony as meeting the threshold of an inservice-event and of an indication of recurrent symptoms of a disability that may be associated therewith.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Accordingly, the Board remanded the case for, among other things, an examination to determine the nature and etiology of the manifested psychiatric condition.  

In May 2014, the Veteran underwent VA examination and was diagnosed, initially, with schizoaffective disorder.  This diagnosis was changed by addendum to major depressive disorder with psychotic features.  The examiner, R.G., Psy.D., Clinical Psychologist, opined that the Veteran's psychiatric disability clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale, she stated that the Veteran reported experiencing major depressive episodes, auditory command hallucinations, visual hallucinations, lack of friends, and one serious episode of suicidal ideation before the military.  While the Veteran reported that he believed the voices got stronger during his two months in the military because of people yelling at him, there was no other information to prove that the military aggravated the pre-existing psychiatric disorder beyond its natural progression.  Rather, the doctor stated, psychotic disorders tend to naturally progress during the late teens and early 20s.  Dr. R.G. noted that she based her medical opinion on the in-person interview.  In addition, the examiner stated the VA claims file was reviewed.  This rationale shows no consideration of the Board's acceptance of the in-service event or recurrent symptomatology.  Nor does the rationale reflect consideration of the notations present in service records reflecting observations of the Veteran's nervousness.  Under a heightened duty to assist, the examiner's rationale must include consideration of all relevant evidence to allow the Board to perform a full analysis including consideration of the benefit-of-the doubt rule, and to provide reasons and bases for its findings and conclusions.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare, supra.  

In reviewing the case now again before the Board, the Board finds it remains inadequate for adjudication.

First, as noted above, the case has not been developed properly as one involving a heightened duty to assist where service records are presumed lost.  Another search for the Veteran's service treatment records must be made, to include a search for mental hygiene records at any health care facility associated with Fort Benning, Georgia.  See Washington, supra; Cuevas, supra; O'Hare, supra.  

Second, the VA examiner's opinion cannot be adequate given that the examiner considered neither the evidence showing the Veteran's nervousness in service nor the Board's direction to consider its acceptance of the occurrence of an in-service event and manifestations of symptoms of a psychiatric disorder that may be connected to the inservice event.  Id.

Finally, the Board notes that the Veteran has been observed to have some learning disabilities.  As these disabilities may hamper his ability to participate in the claims process timely or effectively, the RO must take special care to reach out to the Veteran's representative as well as the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt, with any necessary assistance from the Veteran and his representative, to identify and obtain any and all outstanding private and VA treatment records.  

2.  Again make all attempts, with any necessary assistance from the Veteran and his representative, to obtain the Veteran's service treatment records, to include hospital and clinical records, his report of physical examination at entrance to and discharge from his service in the National Guard and his period of active duty for training, and any mental hygiene records under the Veteran's name and/or identification number for any health facility associated with Fort Benning, Georgia for the time period from September to November 1981.  Include those actions indicated in "fire-related" records appropriate to this situation.  Please ensure that the search parameters identify the Veteran as a trainee in basic training with Company D, 8th Battalion, 2nd Infantry Training Brigade at Fort Benning, Georgia.  Perform all follow-up indicated, including requesting the assistance of the Service Department and the State Adjutant's General of the Connecticut National Guard.  Document negative responses.

3.  Contact the Veteran and his representative to advise the Veteran that buddy statements, or lay witness statements, may be provided to establish continuity of symptomatology from his discharge from active duty for training to the present.  Inform him that such statements should attest to observations and/or observations of the Veteran's complaints of psychiatric symptoms to include nervousness, depression and anxiety at the time of his active duty for training and shortly thereafter, and continuing on to the present time.

4.  For items #1-3, VA must document any and all efforts to obtain these records.  VA should enlist the assistance of the Veteran's representative as well as the Veteran.  If VA is unable to secure these records, VA must notify the Veteran and his representative, and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159 (2015).

5.  After all possible evidence has been associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to determine the nature, extent, and etiology of any psychiatric disorder to include major recurrent depression with panic attacks (claimed as depression, nervousness, and anxiety).

The claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.

The Board notes that the Veteran's claim was filed prior to August 4, 2014; hence the use of DSM IV is required.

The examiner is advised that the Veteran's service treatment records are largely missing, and that there may be no entrance or separation examination, or other service treatment records for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of psychiatric symptoms and their continuous nature from discharge to the present.  The examiner is advised that the Board accepts the Veteran's testimony, and as corroborated by service personnel records now present in the claims file, that the Veteran experienced some kind of inservice event that caused his seniors to observe that he was too nervous and uncoordinated to complete basic training. 

The examiner is asked to identify any psychiatric present and offer the following opinions:

Is it as likely as not (50 percent or greater) that the disability had 
a) its onset during active service; or
b) is the result of any incident of active military service; or
c) is the result of aggravation (increase in severity beyond the nature progression of the disorder) of any pre-existing condition.

If the examiner finds that any psychiatric disability pre-existed the Veteran's active duty for training, and the disability was aggravated as the result of the Veteran's active duty for training, the examiner must also identify the percentage of disability(ies) which is/are attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2015).

A complete rationale must be provided for all opinions expressed.  Especially in cases such as this where service records are missing and/or presumed lost, the examiner must expressly state the specific evidence upon which the opinions are based, and the reasoning for those opinions.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  At the least, the examiner must specifically note that the November 2011 hearing transcripts, notations in the Veteran's service personnel records revealing findings of nervousness sufficient to require referral to the trainee discharge program, the 2002 statement of Dr. S.K., MD and 2012 statement of T.L., LCSW were considered.  

The examiner is also advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to offer any of the requested opinions, the examiner must provide the rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Afterward, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that is responsive to and in compliance with the directed of this REMAND.  If any action is not undertaken, or is taken in a deficient manner, take measures to correct such deficiencies before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After all of the above development is completed and any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




